Citation Nr: 1501673	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  07-37 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the left knee, status post
arthroscopy, prior to October 10, 2010 and in excess of 20 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for the right knee, status post
arthroscopy, prior to October 10, 2010 and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board issued a decision in September 2011 which denied ratings in excess of 10 percent for the Veteran's left and right knee disabilities.  Thereafter, in November 2013, the Veteran requested that the September 2011 decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued.  The Veteran indicated that he did not want to have another hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The September 2011 decision was vacated in an April 2014 Board Order to Vacate.

In a decision issued in April 2014, the Board denied a rating in excess of 10 percent for a left knee disability prior to October 10, 2010 and granted a 20 percent rating for the left knee disability from October 10, 2010.  The April 2014 Board decision also denied a rating in excess of 10 percent for a right knee disability prior to October 10, 2010 and granted a 20 percent rating for a right knee disability from October 10, 2010.  

The Veteran appealed the April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint Motion for Partial Remand and remanded the case to the Board for action consistent with the Joint Motion.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was addressed in the September 2011 Board decision and was remanded for additional development.  The Joint Motion did not address the issue of entitlement to a TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 10, 2010, the Veteran's right knee disability was manifested by full extension, 120 degrees of flexion with painful motion and without recurrent subluxation or lateral instability.

2.  From October 10, 2010, the Veteran's right knee disability has been manifested by full extension, flexion to 100 degrees with painful motion at 30 degrees and without recurrent subluxation or lateral instability.   

3.  Prior to October 10, 2010, the Veteran's left knee disability was manifested by full extension, flexion to 115 degrees with painful motion and without recurrent subluxation or lateral instability.  

4.  From October 10, 2010, the Veteran's left knee disability has been manifested by full extension, flexion to 100 degrees with painful motion at 30 degrees and without recurrent subluxation or lateral instability.   





CONCLUSIONS OF LAW

1.  Prior to October 10, 2010, the criteria for an evaluation higher than 10 percent for left knee status post arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2014).

2.  From October 10, 2010, the criteria for rating in excess of 20 percent for left knee status post arthroscopy have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2014).

3.  Prior to October 10, 2010, the criteria for an evaluation higher than 10 percent for right knee status post arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2014).

4.  From October 10, 2010, the criteria for rating in excess of 20 percent for right  knee status post arthroscopy have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a July 2006 letter fulfilled the requirements of Vazquez.  The July 2006 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life. The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's increased rating claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had VA examinations in August 2006 and October 2010.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's knee disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In June 2011, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Veteran was sent a letter in October 2013 offering him the opportunity to have a new hearing if he believed his original hearing did not comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran did not request a new hearing.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).








Analysis of Claims

Increased Rating Claims

 Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for left and right knee disabilities was granted in a January 1989 rating decision, and a 10 percent rating was assigned for each knee.  A claim for an increased rating was received in May 2006.  Prior to October 10, 2010, excluding periods of temporary total ratings, a 10 percent rating was in effect for each knee, pursuant to Diagnostic Code 5010-5261.  A 20 percent rating was assigned from October 10, 2010.  

Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated according to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

DC 5257 pertains to recurrent subluxation or instability of the knee.  A 10 percent rating is assignable for slight recurrent subluxation or instability.  A 20 percent rating is assignable for moderate recurrent subluxation or instability.  A 30 
percent rating is assignable for severe recurrent subluxation or instability. 
38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not
defined in the rating schedule rather than applying a mechanical formula, VA must
evaluate all the evidence to the end that its decisions are equitable and just.
38 C. F.R. § 4. 6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians although an element of evidence to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C F R §§ 4.2, 4.6

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 6261) and compensable limitation of flexion (Diagnostic Code 6260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Analysis

The Veteran was afforded a VA examination in August 2006.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported aching, pain, soreness, tenderness and fatigability in both knees.  The Veteran reported that repetitive use and weather changes bothered him.  He also complained of stiffness, soreness and giving way.  The Veteran reported that he wore braces on both knees.  He reported that he was unable to do his normal job.  He reported that he could perform most daily activities, albeit with some difficulty.  He reported that climbing, squatting and crawling were hard.  

Upon examination, the Veteran had 0 degrees of extension bilaterally.  He had flexion of the right knee to 120 degrees and flexion of the left knee to 115 degrees.  There was pain and hypersensitivity throughout the range of motion bilaterally.  Repetitive use did not cause increased symptoms.  No other flare-ups were noted.  The knees were stable to medial, lateral, anterior and posterior testing.  X-rays of both knees demonstrated minimal arthritis.  

In September 2006, the Veteran submitted two lay statements in support of his claim.  A statement from the Veteran former supervisor noted that he could not perform the physical requirements of his job, such as reaching, bending and sitting, due to his back and knee conditions.  

A statement from the Veteran's wife noted that he had undergone several knee surgeries.  She stated that he could not bend as well as he used to and had to sit after a short period of time.

A report of an x-ray performed at the VA in January 2010 noted a clinical history of pain in both knees.  The report reflects that there was no significant bone or joint abnormality of the knees.  

The Veteran had a VA examination in October 2010.  The Veteran reported progressive pain, weakness, swelling, stiffness and instability.  He reported that his knees gave out with any type of prolonged walking, standing, sitting or going up and down stairs.  Weather changes made it worse.  The Veteran reported that he wore bilateral knee braces and ambulated with a cane.  The Veteran reported that he was currently unemployed and could not work because of his knees.  The Veteran reported that the effect on routine daily activities was difficulty getting up from a sitting position and going up and down stairs at home.  

Upon physical examination of the right knee, no warmth or swelling was present.  Drawer and McMurray tests were negative.  There was no ballottement.  No instability was present.  There was tenderness over the medial and lateral joint lines.  The Veteran had extension to 0 degrees.  He had flexion to 110 degrees, with pain at 30 degrees.  Upon examination of the left knee, no warmth or swelling was present.  Drawer and McMurray signs were negative.  There was no ballottement.  No instability was present.  There was tenderness of the medial joint line.  The Veteran had extension to 0 degrees.  He had flexion to 100 degrees, with pain at 30 degrees. 

After repetitive testing five times, testing for pain, weakness, fatigability and incoordination showed no change.  The Veteran denied periods of flare-ups.  There was no instability of the right or left knee tested with varus and valgus stress testing and anterior posterior drawer sign. 

VA outpatient treatment records dated in October 2010 show that the Veteran reported pain in both knees, left greater than right.  He reported clicking and locking of his left knee.  On examination of the left knee, there was mild crepitus with motion.  There was no laxity with varus, valgus or Lachman testing.  McMurray's sign was positive.  The Veteran had flexion of the knee to 120 degrees.

The Board finds that the criteria for a rating in excess of 10 percent for either knee were not met for the increased rating period prior to October 10, 2010.  The evidence for that time period does not show extension of either knee limited to 15 degrees.  The evidence also did not show that there was flexion of either knee limited to 30 degrees.  The Veteran did not have ankylosis of either knee; as such, a higher rating is not warranted under Diagnostic Code 5256.  The record during the rating period prior to October 10, 2010 does not show findings of dislocation of semilunar cartilage of either knee with frequent episodes of pain, locking and effusion.  A VA treatment record dated in June 2010 shows that no locking was noted.  Examination shows that the knees had no effusion.  VA records dated in October 2010 reflect that the Veteran reported some locking of his left knee.  The report noted a probable re-tear of the meniscus of the left knee.  There were no findings of effusion.  Accordingly, a higher rating is not assignable for either knee under Diagnostic Code 5258 for the increased rating period prior to October 10, 2010.  

There were also no findings of impairment of the tibia and fibula with knee or ankle disability or genu recurvatum.  Accordingly, a rating in excess of 10 percent is not warranted for either knee under Diagnostic Codes 5258, 5262 or 5263.

The Board finds that the criteria for a rating in excess of 20 percent were not met for either knee for the increased rating period from October 10, 2010.  During that time period, the Veteran's right knee disability was manifested by full extension and by flexion to 110 degrees, with pain at 30 degrees.  His left knee disability was manifested by full extension and flexion to 100 degrees, with pain at 30 degrees.  The range of motion of each knee more nearly approximates flexion limited to 30 degrees.  This range of motion more nearly approximates the criteria for a 20 percent rating for limitation of flexion of each knee, pursuant to Diagnostic Code 5252.  The criteria for a 30 percent rating under Diagnostic Code 5252 are not met, as the evidence does not show that flexion of either knee is limited to 15 degrees.  

The Board finds that a rating in excess of 20 percent is not warranted for either knee under any other diagnostic code.  The evidence during this period does not show ankylosis of either knee; as such a higher rating is not warranted under Diagnostic Code 5256.  A higher rating is not warranted based upon limitation of extension, as the evidence during this period does not demonstrate extension of either knee limited to 20 degrees.  A rating in excess of 20 percent is not assignable under Diagnostic Code 5262, as the evidence after October 10, 2010 does not show impairment of the tibia and fibula.  

The Veteran reported giving way of the knees in August 2006 and reported instability of the knees in October 2010.  The examination reports reflect that the Veteran wears a brace on each of his knees, and he has reported that he uses a cane.  The Veteran is competent to report subjective feelings of "giving way" and instability of the knees; however, the Board finds that greater weight is to be accorded the clinical evidence in this case provided by medical professionals trained and skilled in assessing orthopedic symptomatology and resulting impairment and especially given the absence of any objective evidence of instability of either knee.  In this regard, on physical examination in August 2006, the knees were stable to medial, lateral, anterior and posterior testing.  The October 2010 VA examination found no instability of the knees.  VA orthopedic treatment records dated in October 2010 indicate that there was no laxity with varus, valgus or Lachman testing of the left knee.  Therefore, after considering the examinations, outpatient medical records and the Veteran's lay statements, the Board concludes that separate ratings for instability are not warranted.   

For these reasons, the Board finds that ratings in excess of 10 percent are not warranted for the Veteran's left and right knee disabilities for the period prior to October 10, 2010.  The Board finds that a rating in excess of 20 percent is not warranted for the rating period from October 10, 2010.  

Extraschedular considerations

 In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's knee disabilities.  The rating criteria pertaining to the service-connected knee disabilities consider the overall severity of knee impairment, including limitation of motion and whether there is subluxation or instability that is slight, moderate, or severe.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

ORDER

Prior to October 10, 2010, a rating in excess of 10 percent for left knee, status post
arthroscopy is denied.  

From October 10, 2010, a rating in excess of 20 percent for left knee, status post arthroscopy is denied.  

Prior to October 10, 2010, a rating in excess of 10 percent for right knee, status post arthroscopy is denied.  

From October 10, 2010, a rating in excess of 20 percent for right knee, status post arthroscopy is denied.  


REMAND

The Board finds that the development directed by the Board in its last remand was not completely accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the claim for entitlement to a TDIU in September 2011.  The remand directed the RO to obtain the Veteran's vocational rehabilitation records from the Tampa, Florida RO.  The Veteran was then to be afforded a VA examination to obtain an opinion regarding the unemployability claim.  A deferred rating decision dated in June 2014 indicated that the Veteran's vocational rehabilitation file had not yet been obtained.  

Records in the claims file show that the RO initially scheduled the Veteran for a VA examination in February 2012.  The RO contacted the Veteran by phone in March 2012 regarding the examination.  The Veteran requested to reschedule the examination because he was out of state and would return at a later date.  The RO scheduled an examination for May 2012 and notified the Veteran of the examination.  A June 2012 report of information shows that the Veteran failed to report to the examination.  The Veteran has not provided an explanation for  his failure to report. 

Although the Veteran failed to report for the examination, it is not clear if he received notice of the examination.  The VA examination was mailed to an address in Ohio.  During the course of the claim, the Veteran has also submitted correspondence with an address in Florida, and forms submitted by his attorney show a Florida address for the Veteran.  Thus, it not clear whether the Veteran received notice of the examination.

In this case, the RO did not comply with the remand instructions, as the vocational rehabilitation file has not been obtained.  Thus, in order to ensure compliance with the remand directives, a remand is warranted to attempt to obtain the vocational rehabilitation file.  The Veteran should then be provided another opportunity to appear for a VA examination regarding his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA
vocational rehabilitation records from Tampa, Florida,
RO.  

2.  Schedule the Veteran for a VA examination 
to ascertain the impact of all of his service
connected disabilities (chronic lumbosacral strain with
degenerative changes, left knee, status post arthroscopy
right knee, status post arthroscopy and right ankle sprain)
on his unemployability.  The Veteran should be notified of the examination by mail, with a copy of the notice to be included in the claims file, if possible.  

The claims folder should be reviewed, and the review should be noted in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

The VA examiner should provide a detailed rationale for the opinion(s) stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided.

3.  Following completion of the foregoing, the RO/AMC
must review the claims folder and ensure that all of the
foregoing development has been conducted and completed
in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions
posed.  If not, the report must be returned for corrective
action.  38 C.F.R. § 4.2 (2014).

4.  After the requested development has been completed,
the RO/AMC should adjudicate the merits of the
Veteran's claim for a TDIU based on all the evidence of
record, including any additional information obtained as a
result of this remand and with consideration of the
provisions of 38 C F R § 4 16(a),(b).  If the benefits
sought on appeal remain denied, the Veteran and his
representative should be furnished a supplemental
statement of the case and given the opportunity to respond
thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


